Citation Nr: 0609889	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  05-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), on appeal 
from the initial determination.

2.  Entitlement to a disability evaluation in excess of 20 
percent for bilateral sensorineural hearing loss, on appeal 
from the initial determination.

3.  Entitlement to an increased evaluation for residuals of a 
non-displaced fracture of the right (dominant) radius, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
July 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, that awarded a 10 percent disability 
evaluated for the service connected residuals of a non-
displaced fracture of the right radius, and that granted 
service connection for PTSD and assigned a 30 percent 
disability evaluation.  The matter also stems from an April 
2004 rating decision that assigned a 20 percent disability 
evaluation for bilateral sensorineural hearing loss, after 
granting service connection for the same.  The veteran 
appealed the assigned ratings.

The veteran was afforded a personal hearing before the 
undersigned veterans law judge at the local RO in June 2005.  
A transcript of the hearing is associated with the claims 
file.  

During the course of his June 2005 personal hearing, the 
veteran indicated that he had developed a neurological 
disability, claimed as a result of his right wrist 
disability.  Evidence of right carpal tunnel syndrome was 
diagnosed on VA examination in 2003.  The Board interprets 
the veteran's statements as a claim for service connection 
for neurological disability secondary to a non-displaced 
fracture of the right radius.  The issue is referred to the 
RO for appropriate consideration.

In June 2005, additional evidence (VA outpatient records) was 
received subsequent to aforementioned personal hearing.  The 
veteran's request for this evidence included a waiver of 
initial RO review of the new evidence.  The evidence will 
therefore be considered in this decision.  38 C.F.R. § 
20.1304 (2005).

The issue of entitlement to an increased evaluation for 
bilateral sensorineural hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Since the date of claim, the veteran's service-connected 
PTSD has resulted in occupational and social impairment with 
reduced reliability and productivity; however, the PTSD 
symptoms do not result in severe social and industrial 
impairment, or occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.

2.  The veteran's right wrist disability has not resulted in 
impairment of the radius or ulna and there is no evidence of 
ankylosis of the wrist.  




CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for PTSD, 
but no greater, has been demonstrated.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a non-displaced fracture of the right (dominant) 
radius have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5210 - 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)), imposes obligations on VA in terms of its duty 
to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

By letters dated in August 2003 and January 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim for increased disability ratings, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
that VA had requested.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  He was informed of the type(s) 
of evidence needed to establish his claim for increased 
ratings.  The August 2003 and January 2004 letters therefore 
provided notice of the first three elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The RO's 2003 and 2004 letters did not specifically tell the 
claimant to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  Both letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  In addition, the June 2004 Statement of the Case (SOC) 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  When considering the notification 
letters, the rating decision on appeal and the SOC, as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  Moreover, there is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of the claim.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the claimant.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The October 2003 rating decision and June 2004 SOC 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for increased disability 
ratings.  As noted above, the June 2004 SOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

During the pendency of this appeal, the Court issued a 
decision that held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (here, the veteran's 
appeal began as a service connection claim for PTSD).  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the element of 
the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id  

The June 2004 SOC provided the veteran with the text of VA 
regulations specifying that his disability ratings would be 
determined by application of the General Rating Schedule.  
Diagnostic Codes relating to his claimed disabilities have 
also been included in these documents.  Clearly, the veteran 
was put on notice of what the criteria required for a higher 
rating.   

Although the VCAA notice with regard to the degree of 
disability did not precede the initial adjudication, the 
notice provided in the SOC cured this procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  For this 
reason, the veteran has not been prejudiced by the timing of 
the VCAA notice as to the degree of disability element.

The Board is also aware that no notice was provided as to the 
effective date element listed above.  However, the veteran 
was not prejudiced by this defect.  This notice defect 
amounts only to harmless error because the ratings assigned 
to the veteran's claim have been made effective to his 
initial date of claim.  In other words, because the Board is 
assigning an increased rating for the entire claims period, 
the issue of assigning an effective date for rating is 
essentially moot.  This defect therefore did not affect the 
outcome of the case, so there could be no prejudice.  Id at 
116.

As for the duty to assist, VA outpatient and inpatient 
treatment records have been obtained.  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claim on appeal.  The Board 
recognizes that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits, and that records 
pertaining to the award of that benefit are not on file.  The 
veteran has indicated that he has received SSA since 1985.  
Additionally, he has significant nonservice-connected 
disabilities that affect his employability.  Significantly, 
the veteran was afforded VA examinations in October 2003 in 
conjunction with his current appeal.  Therefore, given the 
age of the SSA records as well as the high probative value of 
the current evidentiary record, the Board finds that the SSA 
records are not relevant for this appeal.  38 C.F.R. 
§ 3.159(c)(1) (VA will make reasonable efforts to obtain 
relevant records...).  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements and each of the five service connection 
elements) and the duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. Mar. 3, 2006).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.



Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

With regard to claim for the residuals of a non-displaced 
fracture of the right (dominant) radius, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
While the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2.  

The claim for an increased evaluation for PTSD, however, 
originated from the RO decision that granted service 
connection for that disability.  The claim therefore stems 
from the initial rating assigned to that disability.  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.


PTSD

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, Diagnostic Code 9411 (2004).  A 50 percent rating may be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The next and highest rating, a 100 percent scheduler 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  



It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2005).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships. GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

At the outset, the Board finds that the criteria to support a 
50 percent disability evaluation for PTSD have been met.  On 
examination in October 2003, the symptoms of the veteran's 
PTSD were described as "serious."  A GAF score of 50, 
relative to just the effects of PTSD, was assigned, which is 
likewise indicative of serious symptoms.  There is also ample 
evidence that the veteran experiences occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial and 
stereotyped speech, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  The Board is cognizant that the veteran has 
been diagnosed as having three other psychiatric disorders 
(psychosis, borderline personality disorder, and alcohol 
dependence), and that the VA examiner stated that the 
veteran's PTSD counted for no more than 30 percent of his 
overall disability.  Nevertheless, considering the GAF score 
for PTSD and in providing the veteran the benefit of the 
doubt, the Board finds that the symptomatology of his PTSD, 
in and of itself, more closely approximates the criteria to 
support a 50 percent disability rating for the entire claims 
period.  See Fenderson.

However, the assignment of a disability rating in excess of 
50 percent for PTSD is not warranted.  The evidence does not 
show that the symptoms of the veteran's PTSD more closely 
approximate the criteria for the next higher rating, of 70 
percent.  As discussed above, the veteran has been diagnosed 
as having a psychosis (schizophrenia), borderline personality 
disorder, and substance dependence in addition to PTSD.  The 
VA examiner clearly opined that the symptoms related to the 
veteran's PTSD only accounted for 30 percent of his overall 
disability.  He also stated that the PTSD symptoms were equal 
to or less than disturbing that the substance abuse, 
psychosis, and personality disorder.  While the symptoms of 
his PTSD were serious, the examiner observed that the 
veteran's psychosis and personality disorder caused "more 
impairment" with a GAF score of 35 for each.  Outpatient 
treatment records support these conclusions.  Not 
withstanding the foregoing, the Board notes that there is no 
evidence that the veteran experiences symptoms of suicidal 
ideation, obsessional rituals, near-continuous panic or 
depression, impaired impulse control, or neglect of personal 
appearance and hygiene.  The majority of the symptoms for a 
higher (70 percent) rating have therefore not been shown.  
Moreover, to the extent that he has demonstrated symptoms 
speech intermittently illogical, obscure, or irrelevant, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and an inability to establish 
and maintain effective relationships, the Board finds that 
there is ample evidence that the veteran's PTSD only plays a 
lesser role in his overall psychiatric disability.  38 C.F.R. 
§ 4.14 (2005) (the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation...is to be avoided).  In other 
words, most of the criteria needed to award a 70 percent 
rating for service-connected PTSD have not been met.



Right wrist

Service connection for residuals of a fracture of the right 
forearm (radius) was granted in January 1979.  A 
noncompensable disability evaluation was assigned.  That 
rating remained in effect until the veteran filed a claim for 
increase in May 2003.  As discussed above, a rating decision 
was issued in October 2003 that granted a 10 percent 
disability evaluation.

The record establishes that the veteran is right hand 
dominant.  As such, the veteran's right wrist/forearm 
disability will be rated as impairment of the major upper 
extremity.  38 C.F.R. § 4.69 (2005).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees. 38 C.F.R. § 4.71, Plate I.

Under the criteria for limitation of motion (impairment of 
function) of the wrist, a 10 percent disability evaluation is 
assigned for either the major or minor hand with dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This 
is the maximum rating for limitation of wrist motion.  A 
higher disability evaluation based on limitation of motion is 
therefore not warranted.  As the veteran complained of pain 
on motion and weakness and fatigability of the wrist at his 
October 2003 examination, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, as the veteran is receiving the maximum schedular 
rating for limitation of motion of the wrist, there is no 
basis for a rating greater than 10 percent based on 
limitation of motion due to any functional loss.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

The Board's review included looking at other Diagnostic Codes 
for rating the veteran's right wrist/forearm disability and 
they do not provide a method for assigning a higher 
evaluation.  The veteran does not have ankylosis of the wrist 
or impairment of supination or pronation.  The October 2003 
VA examination is clearly absent such findings.  There is 
also no evidence that the veteran's service-connected right 
wrist/forearm disability resulted in a non-union of the 
radius and ulna with flail false joint.  Indeed, an X-ray 
taken in October 2003 merely showed "deminimalization" and 
latency in the right radial styloid, which was consistent 
with old trauma.  Higher ratings under Diagnostic Codes 5210, 
5211, 5213, and 5214 are therefore not applicable.  As noted 
above, the veteran's claim for a separate rating involving 
service connection for neurological disability has been 
referred to the RO for appropriate consideration.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b) (1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b) (1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b) (1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his PTSD or the 
residuals of his service-connected right forearm fracture.  
There is no objective evidence that the veteran's PTSD and/or 
right forearm disability have resulted in marked interference 
with employment.  In sum, the evidence does not indicate a 
disability picture that precludes the use of the regular 
rating criteria.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to a disability rating of 50 percent for PTSD is 
granted, subject to the criteria governing payment of 
monetary benefits.

Entitlement to an increased evaluation for residuals of a 
non-displaced fracture of the right (dominant) radius is 
denied.


REMAND

In March 2006, the Board received a copy of a recent 
audiology assessment of the veteran.  The March 2006 report 
indicated that the veteran complained of diminished hearing, 
and that the audiometric results revealed moderate to 
moderate-severe right hearing loss with fair speech 
discrimination scores in the right ear and moderate to severe 
left ear hearing loss with poor speech discrimination.  The 
actual report of the audiometric examination was not included 
with the report.  That report should be obtained.  Further, 
as he endorsed a change in his hearing acuity, and because 
his last examination is now nearly two years old, the veteran 
should be scheduled for another audiology examination.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one").

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the March 2006 
audiometric test that was conducted at the 
Akron VA Outpatient Center.

2.  Make arrangements for the veteran to 
be afforded a VA examination for the 
purpose of determining the current 
severity of his service-connected 
bilateral sensorineural hearing loss.  All 
tests and studies deemed necessary by the 
examiner should be performed, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.

3.  Following completion of the foregoing, 
if any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  If the 
veteran fails to report for the requested  
examinations, citation of 38 C.F.R. § 
3.655 should be included.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


